Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form S-1 amendment #1 of Southwest Iowa Renewable Energy, LLC of our report dated November 23, 2010 relating to our audits of the financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consentto the reference to our firm under the caption “Experts” inthe Prospectus, which is part of this Registration Statement /s/McGladrey & Pullen, LLP Des Moines, Iowa February 24, 2011
